COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JERRY CARBAJAL,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00174-CR

Appeal from the

120th District Court
of El Paso County, Texas

(TC# 20100D04371)

MEMORANDUM OPINION

	The trial court certified that this is a plea-bargain case and that Appellant has no right of
appeal.  We requested that the parties submit letter briefs addressing whether the certification is
correct.  Counsel for Appellant and for the State agree that the certification is correct.  Moreover, we
have reviewed the record and concur with the conclusion of counsel and the trial court that Appellant
has no right to appeal.  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)